DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/22 & 5/3/22 are being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “an operation module, configured to perform a hash operation on the received data block, the operation module comprising a plurality of operation stages arranged in a pipeline structure such that a digital signal based on the data block is sequentially delivered along the plurality of operation stages, each operation stage among the plurality of operation stages comprising a plurality of registers and a combinational logic module, wherein in each current operation stage, output ends of a first set of registers among the plurality of registers are at least coupled to an input end of the combinational logic module of the current operation stage, and input ends of a second set of registers among the plurality of registers are coupled to an output end of a combinational logic module of a previous operation stage” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-13 and 16 are allowed as being dependent on claim 1.
With respect to claim 14, in combination with other limitations of the claim, the cited prior art fails to teach “each stage clock driving circuit among the multi-stage clock driving circuits being configured to provide a clock signal for each of a plurality of operation stages, wherein the plurality of operation stages are arranged in a pipeline structure such that a digital signal based on a received data block is sequentially delivered along the plurality of operation stages, each operation stage among the plurality of operation stages comprising a plurality of registers and a combinational logic module, wherein in each current operation stage, a first set of registers among the plurality of registers has their output ends at least coupled to an input end of the combinational logic module of the current operation stage, a second set of registers among the plurality of registers has their input ends coupled to an output end of a combinational logic module of the previous operation stage, and a third set of registers among the plurality of registers has their respective input ends coupled to respective output ends of respective corresponding registers in the previous operation 7Attorney Docket No.: 141279.555389 stage, and their respective output ends coupled to respective input ends of respective corresponding registers in a next operation stage” structurally and functionally interconnected with other limitations as required by claim 14, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 1-14 and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844